Docket Nos. 102694, 103405 cons.


                       IN THE
                   SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



EDWARD HENNINGS, Appellant, v. NEDRA CHANDLER,
Appellee.–THE PEOPLE OF THE STATE OF ILLINOIS, Appellee,
             v. VINCENT PATTERSON, Appellant.

                    Opinion filed May 22, 2008.



   JUSTICE KARMEIER delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices Freeman, Fitzgerald, Kilbride,
Garman, and Burke concurred in the judgment and opinion.



                             OPINION

    These consolidated appeals present the question of whether a trial
court has the authority to sua sponte deny a state habeas corpus
complaint without notice to the plaintiff, leave to amend the
complaint, or a hearing. We conclude that a trial court has such
authority, and therefore affirm the appellate court in both cases.

                          BACKGROUND
   Contained within the Code of Civil Procedure (Code or Act) (735
ILCS 5/5–101 et seq. (West 2002)) is article X, which codifies the
laws of this state governing complaints for habeas corpus relief (735
ILCS 5/10–101 et seq. (West 2002)). Article X includes specific
procedural provisions regulating habeas corpus actions, and these
sections control over the general procedural provisions contained in
article II, known as the Civil Practice Law (735 ILCS 5/1–101(b),
2–101 et seq. (West 2002)). 735 ILCS 5/1–108(a) (West 2002) (“The
provisions of Article II of this Act apply to all proceedings covered
by Articles III through XIX of this Act except as otherwise provided
in each of the Articles III through XIX, respectively”). Both
appellants herein, Edward Hennings and Vincent Patterson, filed
complaints for habeas corpus relief under article X. We turn to the
specifics of each case.

                   No. 102694–Edward Hennings
    On August 8, 2001, Edward Hennings was charged with burglary,
a Class 2 felony (720 ILCS 5/19–1(a), (b) (West 2000)), and criminal
damage to property, a Class A misdemeanor (720 ILCS 5/21–1(1)(a),
(2) (West 2000)) in the circuit court of Will County. The indictment
alleged that Hennings had two previous Class 2 felony convictions in
Will County. On September 18, 2001, Hennings entered into a fully
negotiated plea agreement whereby he agreed to plead guilty to
burglary in exchange for the State entering a nolle prosequi on the
criminal damage to property count and recommending a sentence of
12 years’ imprisonment for the burglary offense. The trial court
accepted the plea agreement and sentenced Hennings as a Class X
offender to 12 years’ imprisonment.
    On November 22, 2004, Hennings filed a pro se “Petition for
Habeas Corpus Relief” in the circuit court, alleging, inter alia, that
his 12-year sentence exceeded the maximum nonextended term of 7
years’ imprisonment for a Class 2 felony, that the sentencing court
exceeded its jurisdiction in sentencing him to an “enhanced sentence
of 12 years imprisonment pursuant to 730 ILCS 5/5–5–3(c)(8),” and
that the time for which he could legally be confined, seven years, had
expired. The record shows that on December 9, 2004, the trial court
reported that Hennings had filed “a written petition of habeas
corpus,” and that the court would “make initial review of it and set
the matter over for status on my review of the petition.” The
following day, December 10, 2004, the court held further proceedings
on the habeas corpus complaint. After summarizing Hennings’
allegations, the court stated that it had reviewed the mittimus, which

                                 -2-
showed a “Class X mandatory” sentence was imposed, noting the
language of section 5–5–3(c)(8), which required sentencing Hennings
as a Class X offender due to his criminal history, and concluded:
         “The Class X sentencing category is between six and 30 years
         in the Department of Corrections. He received a sentence of
         12 years in the Department of Corrections, which is not
         beyond the appropriate sentence for the crime committed,
         given his criminal history. So, the petition for habeas corpus
         relief is denied.”
    Hennings appealed, arguing the trial court lacked statutory
authority to “summarily dismiss”1 his complaint for habeas corpus
relief. No. 3–05–0016 (unpublished order under Supreme Court Rule
23). The appellate court disagreed, citing section 10–106 of the Act,
and holding that because it was apparent from the face of the habeas
corpus complaint and the record that Hennings was not entitled to
relief, the trial court properly dismissed the complaint. Hennings’
petition for leave to appeal was granted by this court. 210 Ill. 2d R.
315(a).

                    No. 103405–Vincent Patterson
    Following a 1983 jury trial in the circuit court of Cook County,
Vincent Patterson was convicted of two counts of murder and one
count of armed robbery. On August 4, 1983, Patterson was sentenced
to natural life imprisonment and a concurrent 30-year term for armed
robbery. The record shows that, on direct appeal, the appellate court
vacated one murder conviction, but otherwise affirmed Patterson’s


   1
    In People v. Vincent, 226 Ill. 2d 1, 6, 10-11 (2007), this court recently
noted that use of the term “summary dismissal” is borrowed from the Post-
Conviction Hearing Act and has no application to section 2–1401 of the
Code of Civil Procedure (735 ILCS 5/2–1401 (West 2002)), an entirely
different form of statutory collateral relief that does not provide for
summary dismissals. Thus, where article X, governing habeas corpus
complaints, also provides a form of statutory collateral relief under the
Code of Civil Procedure, we refer to the circuit courts’ actions herein as
entering judgment sua sponte by denying relief on the complaints. See
Vincent, 226 Ill. 2d at 11.

                                    -3-
convictions and sentences. No. 1–83–1877 (1985) (unpublished order
under Supreme Court Rule 23).
    On October 14, 2003, Patterson filed a pro se “Petition for Writ
Habeas Corpus” in the circuit court, alleging an ex post facto
violation in that certain statutory aggravating factors used to impose
an “extended-term” for murder were not in effect at the time he was
charged with the offense in 1981. Patterson’s habeas corpus
complaint further alleged that he had “served out the maximum
sentence allowed by law under the statutory provision of 1981 when
*** the penalty was 20 to 40 years for ‘Murder.’ ” The complaint
concluded: “WHEREFOER, [sic] Petitioner VINCENT
PATTERSON, Prays that a Writ of Habeas Corpus issue [to] bring
Petitioner immediately *** to open court pursuant to 735 ILCS
5/10–114, at a designated time and date to plead such valid and
meritorious argument in view that Petitioner is now entitle [sic] to
‘Immediate Release’ From Prison.” On October 17, 2003, the trial
court denied the complaint sua sponte, stating: “Vincent Patterson,
petition for writ of hab[ea]s corpus and appointment of counsel
denied.”
    Patterson appealed, contending, as did Hennings, that the circuit
court did not have statutory authority to deny his habeas corpus
complaint and, further, that due process entitled him to notice and a
hearing prior to any disposition of the complaint. The appellate court
affirmed, first noting that “the law in this district is unsettled as to
whether the summary dismissal procedure is restricted solely to stage
one postconviction petitions where the procedure is explicitly
authorized by statute,” but holding that even if it is unavailable, “the
erroneous deployment of the summary dismissal procedure is still
subject to harmless error analysis.” No. 1–04–0077 (unpublished
order under Supreme Court Rule 23). Because Patterson “[did] not
even attempt to defend the merits of his underlying bases for seeking
habeas corpus relief,” the panel concluded his habeas corpus action
was “doomed to failure” and affirmed the trial court’s judgment
denying the complaint. On September 26, 2007, we granted
Patterson’s petition for leave to appeal (210 Ill. 2d R. 315(a)), and
consolidated these cases.




                                  -4-
                               ANALYSIS
     In this court, neither appellant argues the merits of his respective
habeas corpus complaint. Rather, appellants contend only that the
trial courts that dismissed their complaints “exceeded their statutory
authority by summarily dismissing the petitions sua sponte without
notice to the petitioners or leave to amend,” and that such proceedings
should be governed by the rules applicable to civil proceedings under
the Act. Appellees2 respond that section 10–106 of the Code (735
ILCS 5/10–106 (West 2002)) provides for initial review of a habeas
corpus complaint and requires that the circuit court deny the
complaint sua sponte if it fails to state a claim entitling plaintiff to
relief. Appellees further argue that, as this court recently discussed in
People v. Vincent, 226 Ill. 2d 1 (2007), sua sponte denial of patently
nonmeritorious complaints is permitted under the Act. The issue
before us is thus one of statutory construction, which we review de
novo. See Orlak v. Loyola University Health System, 228 Ill. 2d 1, 7
(2007); In re Detention of Lieberman, 201 Ill. 2d 300, 307 (2002); see
also In re Keri B., 327 Ill. App. 3d 1068, 1070 (2000) (de novo
review applied to question of whether a trial court’s order falls within
the authority the legislature has granted).
     This court recently set forth the well-settled principles of statutory
construction in Orlak, stating:
         “The cardinal rule of statutory construction is to ascertain and
         give effect to the intent of the legislature. [Citation.] That
         intent is best gleaned from the words of the statute itself, and


     2
      Appellees are the defendants in these habeas corpus actions, the
persons in whose custody or under whose restraint the appellant prisoners
reside. See 735 ILCS 5/10–107 (West 2002); see also People ex rel. Ross
v. Ragen, 391 Ill. 419, 422-23 (1945) (a habeas corpus proceeding is a civil
action, separate and distinct from the underlying criminal proceeding, and
is brought to enforce a civil right of personal liberty, which the plaintiff
claims, as against those who are holding him in custody, under the criminal
process). Patterson correctly named his custodian Stephen Mote, then
warden of Pontiac Correctional Center, as the defendant in his habeas
corpus complaint. On appeal, the caption was changed to “People v.
Patterson.” Thus, the proper defendant-appellee in Patterson’s case is his
current custodian.

                                    -5-
         where the statutory language is clear and unambiguous, it
         must be given effect. [Citation.] A court should interpret a
         statute, where possible, according to the plain and ordinary
         meaning of the language used. [Citation.] In determining the
         plain meaning of a statute’s terms, we consider the statute in
         its entirety, keeping in mind the subject it addresses, and the
         apparent intent of the legislature in enacting the statute.
         [Citation.]” Orlak, 228 Ill. 2d at 8.
We also afford the statutory language the fullest, rather than
narrowest, possible meaning to which it is susceptible. Lieberman,
201 Ill. 2d at 308.
     “Habeas corpus,” which literally translated from Latin means
“ ‘that you have the body,’ ” is a writ employed to bring a person
before a court, “most frequently to ensure that the party’s
imprisonment or detention is not illegal (habeas corpus ad
subjiciendum).” Black’s Law Dictionary 728 (8th ed. 2004). In
Illinois, article X provides a comprehensive procedural framework
that governs orders3 of habeas corpus. 735 ILCS 5/10–101 et seq.
(West 2002). Thus, determining whether section 10–106 permits a
trial court to conduct an initial review of the sufficiency of a habeas
corpus complaint necessarily involves an examination of other
sections within article X. See Alternate Fuels, Inc. v. Director of the
Illinois Environmental Protection Agency, 215 Ill. 2d 219, 238 (2004)
(words and phrases of a statutory section must be interpreted in light
of other relevant provisions of the statute and must not be construed
in isolation).
     Section 10–102 provides: “Every person imprisoned or otherwise
restrained of his or her liberty, except as herein otherwise provided,
may apply for habeas corpus in the manner provided in Article X of
this Act, to obtain relief from such imprisonment or restraint, if it
proved to be unlawful.” (Emphases added.) 735 ILCS 5/10–102
(West 2002). In other words, a prisoner may apply for an order
requiring the person detaining him to produce the body of the prisoner


  3
   Article X now refers to “orders” of habeas corpus, rather than “writs.”
See 735 ILCS 5/2–1501 (West 2002) (“Writs abolished”); see also, e.g.,
735 ILCS 5/10–107 (West 2002) (“Form of orders”).

                                   -6-
to test the legality of the detention and, “if it proved to be unlawful,”
“to obtain relief from such imprisonment.” Section 10–103 explains
to which courts application for the relief shall be made and, inter alia,
that application “shall be made by complaint signed by the person for
whose relief it is intended.” 735 ILCS 5/10–103 (West 2002). Section
10–104 provides what the complaint shall state in substance,
including: (1) that the person in whose behalf the relief is applied for
is imprisoned; (2) “[t]he cause or pretense of the restraint”; and (3)
that a copy of any warrant or process by virtue of which the prisoner
is restrained be “annexed.” 735 ILCS 5/10–104 (West 2002).
     With these preliminary provisions in mind, we consider section
10–106, which states, in pertinent part: “Unless it shall appear from
the complaint itself, or from the documents thereto annexed, that the
party can neither be discharged, admitted to bail nor otherwise
relieved, the court shall forthwith award relief by habeas corpus.” 735
ILCS 5/10–106 (West 2002). Given that we have found that the plain
language of section 10–102 allows a prisoner to apply for an order
requiring the person detaining him to produce the body of the prisoner
so that the legality of the detention may be determined, it is clear that
the “relief by habeas corpus” referred to in section 10–106 is the grant
of the order by which the habeas corpus complainant, or plaintiff, is
brought before the court. Therefore, unless, upon inspection of the
complaint and any documents affixed to it, the court can conclude
that the plaintiff “can neither be discharged, admitted to bail nor
otherwise relieved,” it shall grant the order for the plaintiff to be
brought to court so that such determination may be made. (Emphasis
added.) 735 ILCS 5/10–106 (West 2002). The plain language of
section 10–106 accordingly requires the trial court to conduct an
initial review of the sufficiency of the complaint and to grant an order
of habeas corpus if the complaint, with its attached documentation,
establishes a question as to the legality of the plaintiff’s detention or
imprisonment. Conversely, if it is clear from a review of the
complaint that the plaintiff is not entitled to the relief of habeas
corpus, the order shall be denied. See 39 Am. Jur. 2d Habeas Corpus
§166 (1999) (while habeas corpus is a writ of right, it will not issue
as a matter of course; judicial discretion is exercised in its issuance,
and the petition must present facts showing entitlement to the writ;
unless it appears from the petition and supporting documents that the

                                  -7-
petitioner is not entitled to relief, the court must issue the writ).
     The requirements set forth in subsequent sections of article X
support this reading of section 10–106. Under section 10–107, if
habeas corpus relief is allowed by an order of the court, that order
shall be directed to the person having custody of the prisoner, in
substantially the following form:
             “You are hereby commanded to have the body of C D,
         imprisoned and detained by you, together with the time and
         cause of such imprisonment and detention[,] *** before . . .
         . court of . . . . County (or before E F, judge of, etc.), at, etc.,
         immediately after being served with a certified copy of this
         order, to be dealt with according to law; and you are to deliver
         a certified copy of this order with a return thereon of your
         performance in carrying out this order.” 735 ILCS 5/10–107
         (West 2002).
Said order shall be served pursuant to section 10–110 and in the
manner specified in section 10–111. 735 ILCS 5/10–110, 10–111
(West 2002). It is evident from these sections that the relief available
at this point is an order to produce the body of the prisoner before the
court–not an order to release the prisoner.
     After an order of habeas corpus has been entered, the officer or
person upon whom the order is served then files a return in accord
with section 10–113, stating whether he has the plaintiff in his
custody and, if so, “the authority and true cause of such imprisonment
or restraint.” 735 ILCS 5/10–113(1), (2) (West 2002). If the plaintiff
is detained “by virtue of any order, warrant or other written authority,
a copy thereof shall be attached to the return.” 735 ILCS 5/10–113(3)
(West 2002). “Upon the return of an order of habeas corpus, the court
shall, without delay, proceed to examine the cause of the
imprisonment or restraint.” 735 ILCS 5/10–119 (West 2002). It is
only then that adversarial proceedings begin.
     This court, in construing an early predecessor to section 10–106,
instructed:
         “The issuance of the writ upon the filing of the petition is not
         a mere matter of course. The writ should never issue unless a
         petition is presented which is in substantial accord and
         compliance with the provisions of the statute, and which

                                    -8-
         shows upon its face that the petitioner is entitled to his
         discharge.” People ex rel. Stead v. Superior Court, 234 Ill.
186, 198 (1908).
In People ex rel. Stead, this court held that, because it was apparent
from the face of the petition for writ of habeas corpus that the
question raised in it had, as a matter of law, been adjudicated against
the plaintiff, it therefore appeared from the petition that he could not
be discharged, admitted to bail, or otherwise relieved, “and for that
reason, the writ should not have issued.” People ex rel. Stead, 234 Ill.
at 198; see also 39A C.J.S. Habeas Corpus §297, at 55 (2003) (“It is
generally held that the court, before actually issuing the writ, may
determine whether the facts alleged in the petition warrant the
discharge of the prisoner”).
    The procedure detailed above is in accord with that of other states
which, in construing similar provisions, have held that sua sponte
denial of a complaint for order or writ of habeas corpus is appropriate
where it is apparent that the applicant is not entitled to that relief. See,
e.g., Chari v. Vore, 91 Ohio St. 3d 323, 327, 744 N.E.2d 763, 768-69
(2001) (where petitioner had not satisfied the pleading requirements
for a petition for writ of habeas corpus, court of appeals should never
have allowed the writ, ordered a return, and held a hearing on the
petition; statute prescribes that application is by petition which
contains certain information and if the court decides that the petition
states a facially valid claim, it must allow the writ; conversely, if the
petition states a claim for which habeas corpus relief cannot be
granted, the court should not allow the writ and should dismiss the
petition); Smith v. State, 440 So. 2d 1222, 1223-24 (Ala. Crim. App.
1983) (trial court did not err in denying petition for writ of habeas
corpus that wholly failed to state facts entitling petitioner to issuance
of such writ, where statute provides that the judge to whom an
application for writ of habeas corpus is made must grant the same
without delay, unless it appears from the petition itself or from the
documents thereto annexed that the person imprisoned or restrained
is not entitled to the benefits of the writ; when a petition for writ of
habeas corpus shows on its face that if all statements of fact
contained in the petition were true, the petitioner would not be
entitled to the writ, it is not error to deny the petition). A similar
procedure applies in federal habeas corpus proceedings filed by state

                                    -9-
prisoners under 28 U.S.C. §2254 (2000). Rule 4 of the Rules
Governing Section 2254 Cases in the United States District Courts
authorizes a district court to conduct an initial screening of petitions
and to dismiss unworthy requests for habeas corpus relief. See Rules
Governing Section 2254 Cases in the United States District Courts,
R. 4; Small v. Endicott, 998 F.2d 411, 413, 414 (7th Cir. 1993).
“When the face of the petition plus any annexed exhibits plainly show
that the petitioner is not entitled to relief, the district court can
summarily dispose of the matter without either examining the
transcripts and record of the state court proceedings or ordering the
state to respond.” Small, 998 F.2d at 414 (citing Rule 4 and 28 U.S.C.
§2243 (1988) (the writ shall be awarded or an order to show cause
issued, “unless it appears from the application that the applicant or
person detained is not entitled thereto”)).
    In the matter before us, we agree with appellees that appellants
have cited no authority to support their contention that section
10–106 “appears to go to the ultimate question of whether relief
should be granted.” As has been explained above, when a court orders
“relief by habeas corpus” under section 10–106, the court is not
thereby granting the plaintiff his release or declaring that his
detention is illegal, but merely directing the person having custody to
make the return and, “at the same time, bring the body of the party.”
735 ILCS 5/10–106, 10–113, 10–114 (West 2002); see People ex rel.
Day v. Lewis, 376 Ill. 509, 511 (1941). After the return is made, the
court, pursuant to the dictates of article X, determines whether an
order should be entered either discharging plaintiff, remanding him
to custody, or admitting him to bail. See 735 ILCS 5/10–123 through
10–127 (West 2002).
    Of particular interest here, section 10–124 sets forth the seven
specific instances in which a plaintiff, “in custody by virtue of
process from any court legally constituted,” may be discharged. 735
ILCS 5/10–124 (West 2002); see also People v. Gosier, 205 Ill. 2d
198, 205 (2001); Barney v. Prisoner Review Board, 184 Ill. 2d 428,
430 (1998). These seven instances fall into two general categories:
             “[A] writ of habeas corpus is available only to obtain the
         release of a prisoner who has been incarcerated under a
         judgment of a court which lacked jurisdiction of the subject
         matter or the person of the petitioner, or where there has been

                                 -10-
         some occurrence subsequent to the prisoner’s conviction
         which entitled him to release.” Barney, 184 Ill. 2d at 430.
Thus, in People ex rel. Haven v. Macieiski, 38 Ill. 2d 396, 398 (1967),
where the habeas corpus complaint did not allege that the circuit
court lacked jurisdiction, and there was no claim that any event had
occurred since the judgment of conviction by which the plaintiff had
become entitled to discharge, the trial court’s judgment “dismissing
the habeas corpus petition was not erroneous.” Here, neither
appellant argues the “relative merit” of the claims set forth in his
complaint for habeas corpus relief. Therefore, as in Macieiski, we
find that, where the trial courts herein determined that the appellants’
complaints were insufficient on their face to warrant any relief
available pursuant to article X, then under the procedures set forth in
section 10–106, the trial courts could properly deny sua sponte the
complaints for order of habeas corpus.
    Appellants further contend that, as this court has recognized that
an application for habeas corpus relief is a civil proceeding,
“involving *** the enforcement of [the plaintiff’s] civil right of
personal liberty” (Ragen, 391 Ill. at 423), proceedings for habeas
corpus relief under article X of the Code of Civil Procedure should
be governed by the rules applicable to civil proceedings. Appellees
argue that sua sponte denial of the appellants’ complaints was proper,
citing our recent decision in Vincent. While there are certainly
differences in a proceeding for relief from judgment governed by
section 2–1401 of the Code of Civil Procedure (735 ILCS 5/2–1401
(West 2002)), which was involved in Vincent, and proceedings under
article X following the filing of a complaint for order of habeas
corpus, our decision in Vincent supports our holding herein. In
Vincent, this court, in answering the question “whether a trial court
may dispose of a properly served section 2–1401 petition without
benefit of responsive pleadings and without giving the petitioner
notice of the impending ruling and the opportunity to address the
court prior to the ruling,” held that “a trial court ‘may dismiss a claim
sua sponte *** without notice where the claimant cannot possibly win
relief.’ ” Vincent, 226 Ill. 2d at 5, 13, quoting Omar v. Sea-Land
Service, Inc., 813 F.2d 986, 991 (9th Cir. 1987).
    As initially noted, article X contains specific procedural
provisions regulating habeas corpus actions, and these sections

                                  -11-
control over the general procedural provisions of article II, the Civil
Practice Law. See 735 ILCS 5/1–108(a) (West 2002). Thus, while a
habeas corpus complaint is considered a “civil proceeding” under the
Act, the procedures governing such action are specifically provided
within article X, rather than the Civil Practice Law, which governs
petitions for relief under section 2–1401. However, we have
established that, under article X, after the filing of a complaint by the
plaintiff, the court shall determine whether, “from the complaint
itself, or from the documents thereto annexed,” the plaintiff is, or is
not, entitled to an order of habeas corpus. 735 ILCS 5/10–106 (West
2002). Thus, as in Vincent, 226 Ill. 2d at 13, the Act provides the
court with authority to sua sponte deny a plaintiff’s complaint
“ ‘without notice where the claimant cannot possibly win relief.’ ”
Quoting Omar v. Sea-Land Service, Inc., 813 F.2d 986, 991 (9th Cir.
1987).
     Additionally, appellants urge this court to follow the appellate
court’s decision in People v. Winfrey, 347 Ill. App. 3d 987, 989
(2004), which held that the “habeas corpus statute *** does not
authorize the trial court to summarily deny a habeas corpus petition.”
However, the holding in Winfrey was based on the reasoning in
People v. Gaines, 335 Ill. App. 3d 292 (2002), and People v.
Shellstrom, 345 Ill. App. 3d 175 (2003), aff’d on other grounds, 216
Ill. 2d 45 (2005), reasoning which has now been effectively overruled
by this court. In Gaines, the appellate court held that, under the Code
of Civil Procedure, a circuit court commits reversible error by
dismissing a section 2–1401 petition without giving the defendant
notice and an opportunity to respond to the circuit court’s action.
However, in Vincent, we held that the Code permits a trial court to
sua sponte enter judgment on the pleadings dismissing a section
2–1401 petition with prejudice, even if no responsive pleading has
been filed, and without prior notice of the court’s ruling to the
petitioner. Vincent, 226 Ill. 2d at 9-10, 13; see also People v. Allen,
377 Ill. App. 3d 938, 942-43 (2007). Similarly, Winfrey relied on
Shellstrom, 345 Ill. App. 3d at 177, which reversed the “summary
dismissal” of a complaint filed pursuant to the mandamus statute,
holding, inter alia, that such dismissal contravened section 2–612(a)
of the Code. However, as we have noted, procedural provisions
regulating habeas corpus actions are found within article X of the

                                  -12-
Act, and these sections control over the general procedural
provisions, including section 2–612(a), contained in article II. See
735 ILCS 5/1–108(a) (West 2002). Therefore, as the appellate court’s
decision in Gaines has been abrogated by Vincent, and we have found
herein that the point for which Winfrey relies on Shellstrom is
inapplicable to habeas corpus complaints, the Winfrey court’s
reasoning is contrary to this court’s pronouncements, and Winfrey is
hereby overruled.
    Finally, appellants contend this court’s reasoning that “adequate
procedural safeguards exist to prevent erroneous sua sponte
terminations [of section 2–1401 petitions]” (Vincent, 226 Ill. 2d at
13), does not hold true for plaintiffs who file complaints for an order
of habeas corpus. The “corrective remedies” of rehearing and appeal
noted in Vincent, 226 Ill. 2d at 13, are likewise available to plaintiffs
whose habeas corpus complaints are denied sua sponte. Further, in
Vincent, this court noted that the trial court should allow a litigant the
opportunity to amend his section 2–1401 petition in those
circumstances when doing so would yield a meritorious claim.
Vincent, 226 Ill. 2d at 13 & n.3. Article X similarly provides that
where the plaintiff has pleaded or established facts which entitle him
to relief, but “the plaintiff has sought the wrong remedy, the court
shall permit the pleadings to be amended, on just and reasonable
terms, and the court shall grant the relief to which the plaintiff is
entitled on the amended pleadings or upon the evidence.” 735 ILCS
5/10–121 (West 2002). We cannot, therefore, find that sua sponte
denial of a plaintiff’s complaint for habeas corpus relief has any
potential for preventing full access to the courts to those plaintiffs.

                         CONCLUSION
   For the reasons expressed above, the judgments of the appellate
courts, which affirmed the circuit courts’ denials of appellants’
complaints for habeas corpus relief, are affirmed.

                                  Appellate court judgments affirmed.




                                  -13-